Case 2:20-cv-03843-BMC Document 37-13 Filed 08/04/21 Page 1 of 8 PageID #: 1379




EXHIBIT 13
   Case 2:20-cv-03843-BMC Document 37-13 Filed 08/04/21 Page 2 of 8 PageID #: 1380
Omori v. Brandeis University, --- F.Supp.3d ---- (2021)
2021 WL 1408115




      KeyCite Yellow Flag - Negative Treatment                             Motion to dismiss allowed in part and denied in part, motion
Distinguished by Barkhordar v. President and Fellows of Harvard College,   to proceed under a pseudonym allowed.
D.Mass., June 21, 2021

                                                                           Procedural Posture(s): Motion to Dismiss for Failure to
                  2021 WL 1408115
                                                                           State a Claim; Other.
    Only the Westlaw citation is currently available.
    United States District Court, D. Massachusetts.
                                                                            West Headnotes (14)
             Alan Thomas OMORI and John
           Doe, individually and on behalf of all
                                                                            [1]    Federal Civil Procedure
           others similarly situated, Plaintiffs,
                             v.                                                    When determining whether a claim is facially
                                                                                   plausible, as required when evaluating a motion
          BRANDEIS UNIVERSITY, Defendant.
                                                                                   to dismiss for failure to state a claim, a court
                Civil Action No. 20-11021-NMG                                      may not look beyond the facts alleged in the
                               |                                                   complaint, documents incorporated by reference
                       Signed 04/13/2021                                           therein, and facts susceptible to judicial notice.
                                                                                      Fed. R. Civ. P. 12(b)(6).
Synopsis
Background: Students brought putative class action against
private university for breach of contract, unjust enrichment,
and conversion, stemming from university's decision to retain               [2]    Federal Civil Procedure
full amount of tuition and fees collected despite closing on-                      When determining whether a claim is facially
campus facilities and transitioning from in-person to online                       plausible, as required when evaluating a motion
learning in response to COVID-19 pandemic. University filed                        to dismiss for failure to state a claim, a court may
motion to dismiss and student filed motion to proceed under                        not disregard properly pled factual allegations
a pseudonym.                                                                       even if actual proof of those facts is improbable;
                                                                                   rather, the relevant inquiry focuses on the
                                                                                   reasonableness of the inference of liability that

Holdings: The District Court, Nathaniel M. Gorton, J., held                        the plaintiff is asking the court to draw.     Fed.
that:                                                                              R. Civ. P. 12(b)(6).

[1] students' claims were not impermissible claims for
educational malpractice;                                                    [3]    Education
                                                                                   Students' claims against private university
[2] under Massachusetts law, students stated a claim for                           were not impermissible claims for educational
breach of contract;                                                                malpractice, in students' action against university
                                                                                   for breach of contract, unjust enrichment, and
[3] under Massachusetts law, students stated a claim for unjust                    conversion stemming from university's decision
enrichment;                                                                        to retain full amount of tuition and fees
                                                                                   collected despite closing on-campus facilities
[4] under Massachusetts law, students failed to state a claim                      and transitioning from in-person to online
for conversion; and                                                                learning in response to COVID-19 pandemic;
                                                                                   complaint challenged neither substance nor
[5] District Court would allow student to proceed under                            quality of courses or curriculum, students did not
pseudonym subject to later challenge if case proceeded to                          complain that online education was ineffective
trial.                                                                             or they were unable to learn the relevant subject
                                                                                   matter or earn academic credits, and students


                  © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                     1
  Case 2:20-cv-03843-BMC Document 37-13 Filed 08/04/21 Page 3 of 8 PageID #: 1381
Omori v. Brandeis University, --- F.Supp.3d ---- (2021)
2021 WL 1408115

        were seeking reimbursement for services for                 the governing terms of which are often set forth
        which they purportedly bargained and paid such              in a combination of the school's handbooks,
        as in-person instruction and access to on-campus            policy manuals, brochures and other promotional
        facilities.                                                 materials.



 [4]    Education                                            [8]    Education
        Claims by students against educational                      In the private education context under
        institutions which seek the reimbursement for               Massachusetts law, courts interpreting governing
        services for which they purportedly bargained               terms of contractual relationship between
        and paid sound in contract, not educational                 school and student employ the standard of
        malpractice, and are therefore justiciable.                 reasonable expectation—what meaning the party
                                                                    making the manifestation, the university, should
                                                                    reasonably expect the other party to give it.
 [5]    Education
        Under Massachusetts law, students stated a
        claim for breach of contract against private         [9]    Education
        university, in students' putative class action              Under Massachusetts law, students stated a
        against university stemming from university's               claim for unjust enrichment against private
        decision to retain full amount of tuition and fees          university, in students' putative class action
        collected despite closing on-campus facilities              against university stemming from university's
        and transitioning from in-person to online                  decision to retain full amount of tuition and fees
        learning in response to COVID-19 pandemic;                  collected despite closing on-campus facilities
        allegations in complaint supported inference that           and transitioning from in-person to online
        university should have reasonably expected its              learning in response to COVID-19 pandemic;
        prospective students to understand the promotion            students pled unjust enrichment only to extent
        of “hands-on experience” and “state-of-the-art              parties did not have contractual relationship,
        studios”, among other things, to be offer of in-            students stated plausibly they conferred benefit
        person instruction and on-campus facilities and             on university in on-campus tuition and fees and
        experience, and complaint plausibly submitted               university accepted benefit without providing
        that students paid higher on-campus tuition and             on-campus experience, and students stated
        fees in consideration for receiving such services.          plausibly that retention of tuition and fees was
                                                                    unjust in light of allegation that cost of providing
                                                                    online courses was less than in-person courses.
 [6]    Contracts
        To state a cause of action for breach of contract
        under Massachusetts law, a plaintiff must show       [10]   Implied and Constructive Contracts
        (1) a valid contract between the parties existed,           Under Massachusetts law, a claim for unjust
        (2) the plaintiff was ready, willing, and able to           enrichment requires a plaintiff to show that (1)
        perform, (3) the defendant was in breach of the             he or she conferred a benefit upon the defendant,
        contract, and (4) the plaintiff sustained damages           (2) the defendant accepted that benefit and (3)
        as a result.                                                the defendant's retention of the benefit would be
                                                                    inequitable without payment for its value.


 [7]    Education
        In the private education context under               [11]   Education
        Massachusetts law, there is a contractual                   Under Massachusetts law, students failed to
        relationship between the school and the student,            state a claim for conversion against private


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         2
  Case 2:20-cv-03843-BMC Document 37-13 Filed 08/04/21 Page 4 of 8 PageID #: 1382
Omori v. Brandeis University, --- F.Supp.3d ---- (2021)
2021 WL 1408115

        university, in students' putative class action
        against university stemming from university's        Attorneys and Law Firms
        decision to retain full amount of tuition and fees
                                                             Daniel J. Kurowski, Pro Hac Vice, Whitney K. Siehl, Pro
        collected despite closing on-campus facilities
                                                             Hac Vice, Hagens Berman Sobol Shapiro LLP, Chicago,
        and transitioning from in-person to online
                                                             IL, Kristie A. LaSalle, Hagens Berman Sobol Shapiro LLP,
        learning in response to COVID-19 pandemic;
                                                             Cambridge, MA, Steve W. Berman, Pro Hac Vice, Hagens
        students sought refund of only some unspecified,
                                                             Berman Sobol Shapiro LLP, Seattle, WA, for Plaintiff John
        prorated portion of their tuition payments rather
                                                             Doe.
        than specific funds in which they had a
        possessory interest, and students' allegation that   Eric M. Poulin, Roy T. Willey, IV, Pro Hac Vice, Anastopoulo
        university converted their right to in-person        Law Firm, Charleston, SC, Richard E. Levine, Stanzler
        education could not support conversion claim as      Levine, LLC, Wellesley, MA, Daniel J. Kurowski, Hagens
        such rights did not constitute personal property     Berman Sobol Shapiro LLP, Chicago, IL, Kristie A. LaSalle,
        for purposes of conversion.                          Hagens Berman Sobol Shapiro LLP, Cambridge, MA, for
                                                             Plaintiff Alan T Omoro.

 [12]   Conversion and Civil Theft                           Harvey J. Wolkoff, Alexander H. Loomis, Quinn Emanuel
                                                             Urquhart & Sullivan, LLP, Boston, MA, Crystal Nix-Hines,
        Under Massachusetts law, “conversion” is
                                                             Pro Hac Vice, Marina Lev, Pro Hac Vice, Shon Morgan, Pro
        intentional or wrongful exercise of ownership or
                                                             Hac Vice, Kathleen M. Sullivan, Quinn Emanuel Urquhart &
        control by defendant over personal property of
                                                             Sullivan LLP, Los Angeles, CA, for Defendant.
        another to which it has no right of possession.


                                                                           MEMORANDUM & ORDER
 [13]   Conversion and Civil Theft
        Under Massachusetts law, in order for money          GORTON, United States District Judge
        to be subject of conversion claim, plaintiff must
        identify specific pool or fund in which he or she     *1 This putative class action arises out of the decision
        has possessory interest.                             by Brandeis University (“Brandeis” or “defendant”) to
                                                             retain the full amount of tuition and fees collected from
                                                             students for the Spring, 2020, semester despite closing its
                                                             on-campus facilities and transitioning from in-person to
 [14]   Federal Civil Procedure
                                                             online learning in response to the COVID-19 pandemic.
        District Court would allow student to proceed        Plaintiffs Alan Thomas Omori (“Omori”) and John Doe
        under pseudonym subject to later challenge           (“Doe”) (collectively, “plaintiffs” or “the students”) allege
        if case proceeded to trial, in students' action      that the failure of Brandeis to reimburse students for the
        against university for breach of contract, unjust    tuition differential between in-person and online education
        enrichment, and conversion stemming from             constitutes breach of contract, unjust enrichment and
        university's decision to retain full amount          conversion.
        of tuition and fees collected despite closing
        on-campus facilities and transitioning from          Pending before this Court is defendant's motion to dismiss the
        in-person to online learning in response             Consolidated Class Action Complaint (“the complaint”) and
        to COVID-19 pandemic; student stated that            plaintiff John Doe's motion to proceed under a pseudonym.
        disclosure of his identity would cause him severe    For the reasons that follow, plaintiff's motion will be allowed
        harm and harassment, and university did not          and defendant's motion will be allowed, in part, and denied,
        oppose request.                                      in part.


                                                             I. Background




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       3
  Case 2:20-cv-03843-BMC Document 37-13 Filed 08/04/21 Page 5 of 8 PageID #: 1383
Omori v. Brandeis University, --- F.Supp.3d ---- (2021)
2021 WL 1408115

At the beginning of the Spring, 2020, academic term,
                                                                   judicial notice.    Haley v. City of Boston, 657 F.3d 39,
plaintiffs were enrolled as full-time undergraduate students
                                                                   46 (1st Cir. 2011). A court also may not disregard properly
at Brandeis University, a private educational institution in
                                                                   pled factual allegations even if actual proof of those facts
Waltham, Massachusetts. The students had registered and
paid for in-person courses, purportedly expecting to receive       is improbable.     Ocasio-Hernandez, 640 F.3d at 12. Rather,
access to on-campus instruction, facilities and experience.        the relevant inquiry focuses on the reasonableness of the
                                                                   inference of liability that the plaintiff is asking the court to
Prior to the COVID-19 pandemic, Brandeis provided its              draw.    Id. at 13.
students with such an on-campus, in-person educational
experience and offered only a few online courses. On March
11, 2020, however, Brandeis announced that all of its classes        B. Application
would be conducted in an online format due to the spread
of the coronavirus. In the following days, Brandeis closed
                                                                      i. Educational Malpractice and Academic Freedom
its library and other campus facilities, cancelled all in-person
meetings and events, required all non-exempt students to            [3] As a threshold matter, the contention of the University
move off campus and declared that remote-only instruction          that plaintiffs’ claims are simply disguised educational
would continue for the remainder of the semester. The              malpractice claims barred under Massachusetts law and
University offered students prorated refunds of room and           the First Amendment to the United States Constitution is
board but declined to refund tuition and other fees.               unavailing. The complaint challenges neither the substance
                                                                   nor the quality of the specific online courses or curriculum
In response, plaintiffs, on their own behalf and on behalf of
                                                                   provided by Brandeis. See       Chong v. Northeastern Univ.,
other students, brought this four-count complaint, alleging
                                                                   No. 20-cv-10844, 2020 WL 7338499, at *2 n.1 (D. Mass.
breach of contract (express and implied (Counts I & II),
                                                                   Dec. 14, 2020) (“The court is not convinced that plaintiffs’
unjust enrichment (Count III) and conversion (Count IV).
                                                                   contract claim is merely a disguised educational malpractice
They seek to recover from Brandeis tuition and fees and/or
                                                                   claim [as] it appears to challenge the mere fact of the switch
room and board allegedly paid in consideration for “in-person
                                                                   from in-person to online instruction, not the quality of the
instruction and use of campus facilities” which were denied
                                                                   online education ...” (emphasis in original)).
during the second half of the Spring, 2020, academic term.

                                                                    [4] Moreover, plaintiffs do not complain that the online
II. Motion to Dismiss                                              education provided by Brandeis was ineffective, or that they
                                                                   were unable to learn the relevant subject matter or earn
  A. Legal Standard                                                academic credits. See Patel v. Univ. of Vt. and State Agric.
To survive a motion under        Fed. R. Civ. P. 12(b)(6), the     Coll., No. 20-cv-61, 2021 WL 1049980, at *5 (D. Vt. Mar.
subject pleading must contain sufficient factual matter to state   15, 2021) (finding similar claims different from educational
a claim for relief that is actionable as a matter of law and       malpractice because the students were not challenging the
                                                                   effectiveness of online learning). Instead, plaintiffs seek
“plausible on its face.”     Ashcroft v. Iqbal, 556 U.S. 662,      the reimbursement for services for which they purportedly
678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (quoting Bell          bargained and paid, i.e. in-person instruction and access to on-
Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955,          campus facilities. See  In re Boston University COVID-19
167 L.Ed.2d 929 (2007)). A claim is facially plausible if, after   Refund Litig., ––– F. Supp. 3d ––––, –––– n.5, 2021 WL
accepting as true all non-conclusory factual allegations, the      66443, at *2 n.5 (D. Mass. Jan. 7, 2021).
court can draw the reasonable inference that the defendant
is liable for the misconduct alleged.   Ocasio-Hernandez v.        Such claims sound in contract, not educational malpractice,
Fortuno-Burset, 640 F.3d 1, 12 (1st Cir. 2011).                    and are therefore justiciable.  Id. As the Seventh Circuit
                                                                   Court of Appeals has explained,
 *2 [1] [2] When rendering that determination, a court may
not look beyond the facts alleged in the complaint, documents
incorporated by reference therein and facts susceptible to



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             4
  Case 2:20-cv-03843-BMC Document 37-13 Filed 08/04/21 Page 6 of 8 PageID #: 1384
Omori v. Brandeis University, --- F.Supp.3d ---- (2021)
2021 WL 1408115

                                                                               of teaching existing courses with the
                                                                               same professors and requirements.
            [i]n these cases, the essence of the
            plaintiff's complaint would not be
            that the institution failed to perform                Plaintiffs respond that the statements in Brandeis’ online
            adequately a promised educational                     publications, academic bulletins and course listings constitute
            service, but rather that it failed to                 a specific promise to provide in-person instruction and on-
            perform that service at all. Ruling                   campus opportunities. The University Bulletin, for instance,
            on this issue would not require an                    states that Brandeis offers “hands-on experience” and
            inquiry into the nuances of educational               “state-of-the-art studios”. The course listings, furthermore,
            processes and theories, but rather an                 reference specific locations on campus at which each class is
            objective assessment of whether the                   scheduled to take place. Finally, plaintiffs contend that tuition
            institution made a good faith effort to               and fees for online courses and programs are lower than those
            perform on its promise.                               for in-person courses and programs, thereby indicating that
                                                                  online and in-person learning is differentiated. 1

   Ross v. Creighton University, 957 F.2d 410, 416 (7th Cir.      [6] To state a cause of action for breach of contract under
1992); see also Holmes v. Univ. of Mass. Suffolk Cty. Super.      Massachusetts law, a plaintiff must show
Ct., No. 208-cv-01025-B, 2021 WL 1099323, slip op. at *5
n.3 (Mar. 8, 2021)(“I agree with the many courts who have
considered this question, locally and farther afield, that the                 (1) a valid contract between the parties
sorts of claims pleaded here are not claims for educational                    existed, (2) the plaintiff was ready,
malpractice.” (internal marks omitted)).                                       willing, and able to perform, (3)
                                                                               the defendant was in breach of the
Having concluded that plaintiffs have not made impermissible                   contract, and (4) the plaintiff sustained
claims for educational malpractice, this Court will determine                  damages as a result.
whether plaintiffs have stated claims for relief as to each
Count.

                                                                     In re Boston University COVID-19 Refund Litig., –––
                                                                  F.Supp.3d at ––––, 2021 WL 66443, at *2 (quoting Bose
         ii. Breach of Contract (Counts I and II)                 Corp. v. Ejaz, 732 F.3d 17, 21 (1st Cir. 2013)).

 [5] Brandeis contends that plaintiffs have failed to state
                                                                   [7]   [8] In the private education context, Massachusetts
a claim for breach of contract, either express or implied,
                                                                  law has long recognized “a contractual relationship between
because they have identified no legal basis for any contractual
right to in-person instruction. It submits that the University    the school and the student,”     DMP v. Fay School ex
made no contractual promise to provide exclusively in-            rel. Bd. of Trustees, 933 F. Supp. 2d 214, 223 (D. Mass.
person instruction under all circumstances, let alone during a    2013), the governing terms of which are often set forth in
pandemic, and has, instead, expressly “reserve[d] the right [of   a combination of the school's handbooks, policy manuals,
Brandeis] to make any changes in the course offerings without     brochures and other promotional materials. Guckenberger
prior notice.” That right, according to Brandeis, provides it     v. Boston Univ., 974 F. Supp. 106, 150 (D. Mass. 1997).
with the discretion to find, inter alia,                          Courts interpreting such terms


             *3 a substitute for a renowned                                    employ the standard of reasonable
            teacher who becomes ill, shift students                            expectation—what meaning the party
            from one classroom to another, or                                  making the manifestation, the
            (as here) provide substitute means



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              5
   Case 2:20-cv-03843-BMC Document 37-13 Filed 08/04/21 Page 7 of 8 PageID #: 1385
Omori v. Brandeis University, --- F.Supp.3d ---- (2021)
2021 WL 1408115

             university, should reasonably expect                   benefit would be inequitable without payment for its value.
             the other party to give it.
                                                                       Mass. Eye & Ear Infirmary v. QLT Phototherapeutics, Inc.,
                                                                    552 F.3d 47, 57 (1st Cir. 2009).


   Bleiler v. Coll. Of Holy Cross, No. 11-cv-11541, 2013 WL         Brandeis argues that plaintiffs cannot, as a matter of law,
4714340, at *15 (D. Mass. Aug. 26, 2013).                           state a claim for unjust enrichment because they have an
                                                                    adequate remedy at law, namely, a breach of contract action.
Here, the factual allegations in the complaint support the          Citing     Shaulis v. Nordstrom, Inc., 865 F.3d 1, 16 (1st
inference that Brandeis should have reasonably expected its         Cir. 2017) (noting that “a party with an adequate remedy at
prospective students to understand its promotion of “hands-         law cannot claim unjust enrichment.”). At the same time,
on experience” and “state-of-the-art studios”, among other          Brandeis disputes the existence of any contract between
things, to be an offer of in-person instruction and on-campus       the parties requiring in-person instruction and access to on-
facilities and experience. The complaint plausibly submits,         campus facilities and resources. Because plaintiffs plead
furthermore, that students paid the (higher) on-campus tuition      unjust enrichment only to the extent that the parties do
and fees charged for the Spring, 2020, academic term                not have a contractual relationship, however, defendant's
and registered for on-campus courses in consideration for
                                                                    argument is of no avail. See In re Boston Univ. COVID-19
receiving such services, hence forming a contract. See    In        Refund Litig, ––– F.Supp.3d at ––––, 2021 WL 66443, at *3
re Boston COVID-19 Refund Litig., ––– F.Supp.3d at ––––,            (denying the defendant university's motion to dismiss as to
2021 WL 66443, at *2 (“[T]he court cannot, as a matter of           both breach of contract and unjust enrichment claims, finding
law, say that no student could have reasonably expected that        it “inappropriate for the court to find plaintiffs limited to a
paying the tuition charged for the Spring semester of 2020          contractual remedy at this juncture.”).
and registering for on-campus course would entitle them to
in-person instruction.”). The claim is that, by purportedly         In any event, plaintiffs state plausibly that they conferred a
denying students such services while retaining full tuition,        benefit on Brandeis (on-campus tuition and fees) and that
Brandeis has breached that contract.                                Brandeis accepted that benefit without providing the on-
                                                                    campus experience for which plaintiffs paid, namely, in-
 *4 Although Brandeis has reserved the right to make some           person instruction and access to on-campus resources and
changes to its course offerings, this Court cannot, at this stage   facilities. Plaintiffs also state plausibly that retention of such
of the litigation, rule as a matter of law that the disclaimer      tuition and fees by the University is unjust in light of the
includes the right to convert all in-person courses to an online    factual allegation that the cost of providing online courses is
format. See Grant v. Target Corp., No. 15-cv-12972, 2017            less than in-person courses. For those reasons, this Court will
WL 2434777, at *4 (D. Mass. June 5, 2017) (“[E]ven where            deny defendant's motion as to Count III.
a manual contains unambiguous language disclaiming the
formation of any contractual obligation, the overall context
may sufficiently suggest a legally enforceable contract as to
overwhelm the effect of the specific disclaimer.” (internal                          iv. Conversion (Count IV)
quotation marks and citations omitted)). Accordingly, the
                                                                     [11] [12] [13] Conversion is the intentional or wrongful
COurt finds that plaintiffs have stated a claim for breach of
                                                                    exercise of ownership or control by defendant over the
contract and defendant's motion to dismiss will be denied as
                                                                    personal property of another to which it has no right of
to Counts I and II.
                                                               possession. See    Third Nat'l Bank v. Continental Ins. Co.,
                                                               388 Mass. 240, 446 N.E.2d 380, 383 (1983). In order for
                                                               money to be the subject of a conversion claim, the plaintiff
            iii. Unjust Enrichment (Count III)
                                                               must identify a specific pool or fund in which he or she has
 [9]    [10] Under Massachusetts law, a claim for unjust a possessory interest. See Wollaston Indus., LLC v. Ciccone,
enrichment requires a plaintiff to show that (1) he or she     No. 19-cv-10678, 2019 WL 6841987, at *2 (D. Mass. Dec.
conferred a benefit upon the defendant, (2) the defendant      16, 2019).
accepted that benefit and (3) the defendant's retention of the



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                6
    Case 2:20-cv-03843-BMC Document 37-13 Filed 08/04/21 Page 8 of 8 PageID #: 1386
Omori v. Brandeis University, --- F.Supp.3d ---- (2021)
2021 WL 1408115

                                                                       Consolidated Class Action Complaint, because Doe has stated
Here, plaintiffs contend that they entrusted specific sums
                                                                       that disclosure of his identity would cause him severe harm
of money to Brandeis, i.e. tuition and fees, in order to
                                                                       and harassment and defendant does not currently oppose the
receive in-person instruction. Although Brandeis retained the
                                                                       request, his motion will be allowed subject to later challenge
money, plaintiffs aver, it failed to provide them with in-person
instruction, thereby converting their funds. Because plaintiffs        if this case should proceed to trial. See Doe v. Trustees of
seek a refund of only some unspecified, prorated portion of            Dartmouth Coll., No. 18-cv-040, 2018 WL 2048385, at *5-6
their payments rather than specific funds in which they have           (D.N.H. May 2, 2018).
a possessory interest, however, they have not stated a claim
for conversion. See   Salerno v. Fla. Southern Coll., 488 F.
Supp. 3d 1211, 1218 (M.D. Fla. 2020).                                                             ORDER

 *5 To the extent plaintiffs contend that Brandeis has                 For the foregoing reasons, defendant's motion to dismiss
converted their right to in-person education, moreover, those          (Docket No. 21) is, as to Count IV, ALLOWED, but is
allegations likewise cannot support a claim for conversion             otherwise DENIED. Count IV is hereby DISMISSED.
because such rights do not constitute “personal property” for
the purpose of that tort. See Karter v. Pleasant View Gardens,         Plaintiff's motion to proceed under a pseudonym (Docket No.
248 F. Supp. 3d 299, 315 (D. Mass. 2017) (concluding that the          29) is ALLOWED, for the time being.
theft of intangible property generally cannot support a claim
for conversion). Thus, Count IV will be dismissed.
                                                                       So ordered.

                                                                       All Citations
III. Motion to Proceed by Pseudonym
 [14] Doe also seeks leave to proceed under a pseudonym.               --- F.Supp.3d ----, 2021 WL 1408115
Although he filed his motion only after filing the




                                                           Footnotes


1      The complaint alleges that Brandeis charges more than $1,700 per credit hour for each in-person course but
       less than $1,200 per credit hour for each online course.


End of Document                                                    © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 7
